DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks Page 5, filed on March 30, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objections to claims 3 and 13 have been withdrawn. 
Applicant's arguments filed on March 30, 2021 with regard to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The amendments to the claims are insufficient to overcome the prior art rejection established in the previous Office Action, thus the Examiner maintains the 35 U.S.C. § 103 rejection for reasons outlined below.
	The Applicant argues:
“Accordingly, the Applicant respectfully urges that the combination of Breed and Nakamura fails to render the presently claimed invention unpatentable under 35 U.S.C. §103 because the combination fails to teach at least ‘wherein the controller is configured to classify the driving information of the driver according to occupant information, and wherein the driving information of the driver is classified according to the driver when different drivers exist.’”
The Examiner respectfully traverses that the combination of Breed and Nakamura expressly teach the limitation “wherein the controller is configured to classify the driving information of the driver according to occupant information, and wherein the driving information of the driver is classified according to the driver when different drivers exist” in Breed [0578]. Breed discloses using weight sensors to determine the weight distribution for each seating location and thereby determining the occupant information (human, adult or child, or inanimate object), and configuring the driving information (e.g., component positions) according to that specific person.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Patent Application Publication No. 20080234899) in view of Nakamura (U.S. Patent No. 8,155,826). 
Regarding claim 1, Breed teaches an apparatus for determining a driving tendency of a driver, comprising:
a sensor configured to obtain driving information of the driver and to sense an occupant seated in a vehicle with the driver
Breed [0141] discloses arranging weight sensors at each seating location to monitor the weight being applied to the seats. Breed discloses analysis of the weight 
Breed [0578] discloses that the system takes measurements of morphological characteristics of the occupant and then adjusts the driving component based on an algorithm. The occupant may correct the adjustment and the system will save the measurements for next time. Components include the mirrors, the seat, the steering wheel and steering column and accelerator, clutch and brake pedals.
a controller configured to determine occupant information based on the sensed information 
Breed [0141] discloses determining occupant information based on the weight distribution on each of the seats, monitored using weight sensors.
wherein the controller is configured to classify the driving information of the driver according to the occupant information
Breed [0141] discloses arranging weight sensors at each seating location to monitor the weight being applied to the seats. Breed discloses analysis of the weight distribution by a predetermined method to indicate whether the occupancy is by a human, an adult or child, or an inanimate object.
Breed [0578] discloses classifying driving information, such as pedal position, according to the occupant information such that when an occupant adjusts the location of a component, the system remembers that position and incorporates it the net time that person enters the vehicle and is seated in the same seat. Components include the mirrors, the seat, the steering wheel and steering column and accelerator, clutch and brake pedals.       
wherein the driving information of the driver is classified according to the driver when different drivers exist.
Breed [0578] discloses incorporating driving information, such as pedal position, according to the different drivers present, such as remembering personalized changes and implementing them the next time the same driver enters in the same seat.
Breed does not teach: 
“determine the driving tendency of the driver corresponding to the occupant information based on the driving information of the driver”
However, Nakamura teaches:
determine the driving tendency of the driver corresponding to the occupant information based on the driving information of the driver 
Nakamura Col. 9, Lines 55-65 discloses a behavior detecting unit that detects the behavior by receiving inputs from various types of switches and sensors, the sensors including an acceleration sensor and brake sensor. 
Nakamura Col. 19, Lines 10-14 discloses detecting if the driving behavior has repeatedly been detected and that the driving operation is learned as a habit of the driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing system disclosed in Breed to incorporate the sensing of driver behavior as taught in Nakamura “to exercise control so that the operation of each of the driving power sources is in an optimal state” (Nakamura Col. 19, Lines 30-32).

Regarding claims 2 and 12, Breed teaches the apparatus of claim 1, wherein:
the sensor configured to obtain the occupant information includes an occupant detection sensor (ODS) and a seat belt reminder signal (SBR) sensor.
Breed [0330] discloses an occupant position sensor, which may be used to ascertain whether or not the seat is occupied.
Breed [0334] discloses that a seatbelt light notifying the driver that the passenger is not wearing their seatbelt is known in the art.

Regarding claims 3 and 13, Breed teaches the apparatus of claim 1, wherein:
the occupant information includes at least one selected from the group consisting of: information that no occupant is present in the vehicle, information that the occupant is an adult, and information that the occupant is an infant/toddler
Breed [0525] discloses a neural network to categorize seat occupancy, for example, (1) empty seat, (2) rear facing child seat, (3) forward facing child seat and (4) forward facing human (not in a child seat).
Breed [0141] discloses using weight sensors to determine the weight distribution on each of the seats to determine the occupancy by a human, an adult or child, or an inanimate object.

Regarding claims 5 and 15, Breed teaches the apparatus of claim 4, wherein:
the driver information is identified based on communication information with a mobile terminal or driving posture setting information
Breed [0554] discloses a neural network being trained using occupant positions and postures.

Regarding claims 7 and 17, Breed teaches the apparatus of claim 6, wherein:
the controller is configured to learn the driving information of the driver, wherein the driving information of the driver is classified according to the occupant information
Breed [0198] discloses the neural network being trained to learn the patterns of seated seats.
Breed [0459]-[0460] discloses an adaptive neural or combination network that may learn pattern recognition or component adjustments as it gains experience with a particular driver.
Breed [0554] discloses training the neural network for approximately 100 different vehicle occupancies to control one or more vehicular components accordingly.
Breed does not teach: 
determine the driving tendency of the driver corresponding to the occupant information based on the learned result
However, Nakamura teaches:
determine the driving tendency of the driver corresponding to the occupant information based on the learned result
Nakamura Col. 9, Lines 55-65 discloses a behavior detecting unit that detects the behavior by receiving inputs from various types of switches and sensors, the sensors including an acceleration sensor and brake sensor. 
Nakamura Col. 19, Lines 10-14 discloses detecting if the driving behavior has repeatedly been detected and that the driving operation is learned as a habit of the driver.
Nakamura Col. 19, Lines 19-28 discloses predicting driving tendencies based on learned driving behavior.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed in Breed to incorporate determining a driving tendency based on occupant information, as taught in Nakamura, in order to “exercise control so that the operation of each of the driving power sources is in an optimal state” (Nakamura Col. 19, Lines 30-32). For example, the driver could routinely select a more mild driving state with an infant/toddler on board, which the combination of Breed and Nakamura would classify as a repeated behavior, or “driving tendency” based on occupant information and operate on that basis.

Regarding claim 8, Breed teaches the apparatus of claim 1, further comprising:
a storage configured to store the driving information of the driver.
Breed [0129] discloses a memory device for receiving and storing information relating to the vehicle or occupancy of the vehicle.

Regarding claim 9, Breed teaches the apparatus of claim 8, wherein:
the storage 
Breed [0129] discloses a memory device for receiving and storing information relating to the vehicle or occupancy of the vehicle.
Breed does not teach:
the storage includes: one or more slots in which the driving tendency of the driver, which is determined according to the occupant information, is stored;
and a bank in which the one or more slots are stored after being classified according to the driver information.
However, Nakamura teaches:
the storage includes: one or more slots in which the driving tendency of the driver, which is determined according to the occupant information, is stored;
Nakamura Col. 18, Lines 29-37 disclose that the behavior detection information is stored in the learned behavior database and it indicates a behavior of the vehicle that has repeatedly been detected and extracted. 
a bank in which the one or more slots are stored after being classified according to the driver information.
Nakamura Col. 11, Lines 48-51 discloses a detection result storing device that may store the behavior detection information for each individual person.
Nakamura Col. 13, Lines 19-22 disclose a common database that is in communication with a database management center in a wired or wireless manner.

    PNG
    media_image1.png
    478
    514
    media_image1.png
    Greyscale
See annotated Figure 6 from Nakamura (shown below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage taught in Breed to be a bank with slots, as Nakamura teaches that the learned behavior data stored in the common database can communicate with the database management center via a wired or wireless manner. It is obvious to one having ordinary skill in the art that data storage can be a bank with slots as a method of wired communication for data storage. 

Regarding claim 10 and 18, Breed does not expressly teach the apparatus of claim 7, wherein:
the controller is configured to set a control value of a powertrain based on the determined driving tendency of the driver.
However, Nakamura teaches:
the apparatus of claim 7, wherein the controller is configured to set a control value of a powertrain based on the determined driving tendency of the driver.
Nakamura Col. 9, Lines 12-32 disclose that if a driving behavior has repeatedly been detected, the driving behavior is learned as a habit of the driver. The behavior predicting unit predicts driving behavior based on learned behavior information that has been stored, and based on the result of the prediction, the navigation collaboration shift controlling system exercises shift control. Nakamura discloses that this type of control may be applied to power train mechanisms.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicle control system disclosed in Breed to incorporate the shifting of powertrain operation based on learned driving behavior, as taught in Nakamura, because “[controlling devices] that reproduce an operation performed by the driver and controlling devices…optimize an operation of the vehicle that is caused by an operation performed by the driver or an external factor” (Nakamura Col. 13, Lines 51-54). 

Regarding claim 11, Breed teaches a method for determining a driving tendency of a driver, comprising:
receiving, by a controller, driving information of the driver
Breed [0578] discloses that the system conducts measurements of morphological characteristics of the occupant to receive driving information to adjust the component based on an algorithm. 
identifying, by the controller, occupant information of an occupant seated in a vehicle with the driver
Breed [0141] discloses weight sensors to determine the weight distribution in each seating location to indicate the occupancy by a human, an adult or child, or an inanimate object.

determining, by the controller, the driving tendency of the driver corresponding to the occupant information based on the driving information of the driver
However, Nakamura teaches:
determining, by the controller, the driving tendency of the driver corresponding to the occupant information based on the driving information of the driver
Nakamura Col. 9, Lines 55-65 discloses a behavior detecting unit that detects the behavior by receiving inputs from various types of switches and sensors, the sensors including an acceleration sensor and brake sensor. 
Nakamura Col. 19, Lines 10-14 discloses detecting if the driving behavior has repeatedly been detected and that the driving operation is learned as a habit of the driver.
Nakamura Col. 19, Lines 19-28 discloses predicting driving tendencies based on learned driving behavior.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing system disclosed in Breed to incorporate the sensing of driver behavior, as taught in Nakamura, in order to “exercise control so that the operation of each of the driving power sources is in an optimal state” (Nakamura Col. 19, Lines 30-32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662